PER CURIAM: *
Court-appointed counsel for Ralph Dixon has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Dixon was notified of counsel’s motion and did not file a response.
Our independent review of the brief and the record discloses no nonfrivolous issues for appeal. The record has not been adequately developed to consider ineffective-assistance-of-counsel claims on direct appeal. See United States v. Brewster, 137 F.3d 853, 859 (5th Cir.1998). Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cm R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.